Exhibit LaserCard Corporation Reports Financial Results for FY10 Third Quarter Fourth Consecutive Profitable Quarter Mountain View, Calif. – February 2, 2010 – LaserCard Corporation (NASDAQ:LCRD), aleading provider of secure ID solutions, today announced the financial results for its fiscal 2010 third quarter ended December 31, 2009. Revenues for the third quarter of fiscal 2010 were $12.4 million, compared with $15.7 million in the prior quarter and $10.9 million in the same quarter a year ago.Net income for the third quarter of fiscal 2010 was $1.3 million, or $0.11 per diluted share, compared with net income of $1.8 million, or $0.15 per diluted share, in the prior quarter, and net loss of $849,000, or ($0.07) per diluted share, in the same quarter a year ago. LaserCard® optical memory card revenues for the quarter were $9.1 million compared with $6.0million in the third quarter of fiscal 2009.Revenues from specialty cards and printers totaled $3.3million compared with $4.3 million from the same quarter a year ago.Drives, systems and services segment revenue for the quarter was $0.1 million, compared with $0.7 million from the same quarter a year ago. Cash Cash, cash equivalents, and investments less debt associated with auction rate securities were $33.8 million at December31, 2009 compared with $20.6 million at March 31, 2009. Non-GAAP Results The non-GAAP net income for the third quarter of fiscal 2010 was $1.8 million, or $0.15 per diluted share, compared to non-GAAP net income of $1.9 million, or $0.15 per diluted share, in the prior quarter, and a non-GAAP net loss of approximately $25,000, or $0.00 per diluted share, in the same quarter a year ago. Non-GAAP net income and net income per diluted share exclude expenses related to ASC718 (formerly SFAS123R) stock-based compensation, the unrealized income relating to the fair value adjustment of auction rate securities and ourUBS put option agreement, and exclude the gain related to the termination of a contract. “We have achieved strong operating results over the past four quarters,” said Robert DeVincenzi, President and CEO of LaserCard. “Our performance continues to benefit from our previously implemented expense reduction and resource reallocation program and the ongoing contributions from our core customer programs. Our program revenue and financial results will continue to be subject to fluctuations on a quarterly basis.” -1- Earnings Results Conference Call LaserCard will hold a conference call to discuss its fiscal 2010 third quarter results today, February 2, 2010, at approximately 2:00 p.m. Pacific Time / 5:00 p.m.
